Exhibit 10.2

Execution Version

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is made and entered into as of
April 27, 2017, by and among Rosehill Resources Inc., a Delaware corporation
(the “Company”) and its subsidiaries and controlled affiliates (together with
the Company, the “Rosehill Companies” and each a “Rosehill Company”), and [●]
(“Indemnitee”).

WHEREAS, in light of the litigation costs and risks to directors and officers
resulting from their service to companies, and the desire of the Rosehill
Companies to attract and retain qualified individuals to serve as directors and
officers, it is reasonable, prudent and necessary for each of the Rosehill
Companies to indemnify and advance expenses on behalf of its and the other
Rosehill Companies’ directors and/or officers to the fullest extent permitted by
applicable law so that they will serve or continue to serve the Rosehill
Companies free from undue concern regarding such risks;

WHEREAS, the Rosehill Companies have requested that Indemnitee serve or continue
to serve as a director and/or an officer of one or more of the Rosehill
Companies and may have requested or may in the future request that Indemnitee
serve one or more Rosehill Entities (as hereinafter defined) as a director or an
officer or in other capacities;

WHEREAS, one of the conditions that Indemnitee requires in order to serve as a
director and/or an officer of one or more of the Rosehill Companies is that such
Indemnitee be so indemnified; and

WHEREAS, Indemnitee may have certain rights to indemnification, advancement of
expenses and/or insurance provided by one or more of the Designating
Stockholders (as hereinafter defined) (or their affiliates) and/or any insurer
providing insurance coverage under any policy purchased or maintained by such
Designating Stockholders (or their affiliates), which Indemnitee, the Rosehill
Companies and the Designating Stockholders (or their affiliates) intend to be
secondary to the primary obligation of the Rosehill Companies to indemnify
Indemnitee as provided herein, with the Rosehill Companies’ acknowledgement of
and agreement to the foregoing being a material condition to Indemnitee’s
willingness to serve as a director and/or officer of each of the Rosehill
Companies.

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Rosehill Companies and Indemnitee do hereby covenant and agree as
follows:

1. Services by Indemnitee. Indemnitee agrees to serve as a director and/or an
officer of one or more of the Rosehill Companies. Indemnitee may at any time and
for any reason resign from such position (subject to any contractual obligation
the Indemnitee may have under any other agreement).

2. Indemnification—General. On the terms and subject to the conditions of this
Agreement, the Rosehill Companies shall, to the fullest extent permitted by law,
indemnify Indemnitee with respect to, and hold Indemnitee harmless from and
against, all losses, damages, liabilities, judgments, fines, penalties, costs,
amounts paid in settlement, Expenses (as hereinafter defined) and other amounts
that Indemnitee reasonably incurs and that result from, arise in connection with
or are by reason of Indemnitee’s Corporate Status (as hereinafter defined) and
shall advance Expenses to Indemnitee. The obligations of the Rosehill Companies
under this Agreement (a) are joint and several obligations of each Rosehill
Company, (b) shall continue after such time as Indemnitee ceases to serve as a
director or an officer of the Rosehill Companies or in any other Corporate
Status, and (c) include, without limitation, claims for monetary damages against
Indemnitee in respect of any actual or alleged liability or other loss of
Indemnitee, to the fullest extent permitted under applicable law (including, if
applicable, Section 145 of the Delaware General Corporation Law) as in existence
on the date hereof, as amended from time to time. A limitation under law of any
Rosehill Company on providing indemnification or an advance of expenses to
Indemnitee shall not limit the indemnification and advancement obligations of
any Rosehill Company not so limited.

3. Proceedings Other Than Proceedings by or in the Right of the Rosehill
Companies. If in connection with or by reason of Indemnitee’s Corporate Status,
Indemnitee was, is, or is threatened to be made, a party to or a participant in
any Proceeding (as hereinafter defined) other than a Proceeding by or in the
right of any of the Rosehill Companies to procure a judgment in its favor, the
Rosehill Companies shall, to the fullest extent permitted by law, indemnify
Indemnitee with respect to, and hold Indemnitee harmless from and against, all
Expenses, losses, damages, liabilities, judgments, penalties, fines and amounts
paid in settlement (including all interest, assessments



--------------------------------------------------------------------------------

and other charges paid or payable in connection with or in respect of such
liabilities, judgments, penalties, fines and amounts paid in settlement)
reasonably incurred by Indemnitee or on behalf of Indemnitee in connection with
such Proceeding or any claim, issue or matter therein.

4. Proceedings by or in the Right of the Rosehill Companies. If in connection
with or by reason of Indemnitee’s Corporate Status, Indemnitee was, is, or is
threatened to be made, a party to or a participant in any Proceeding by or in
the right of any of the Rosehill Companies to procure a judgment in such
Rosehill Company’s favor, the Rosehill Companies shall, to the fullest extent
permitted by law, indemnify Indemnitee with respect to, and hold Indemnitee
harmless from and against, all Expenses reasonably incurred by Indemnitee or on
behalf of Indemnitee in connection with such Proceeding or any claim, issue or
matter therein.

5. Mandatory Indemnification in Case of Successful Defense. Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee is, by reason
of Indemnitee’s Corporate Status, a party to (or a participant in) and is
successful, on the merits or otherwise, in defense of any Proceeding or any
claim, issue or matter therein (including, without limitation, any Proceeding
brought by or in the right of any Rosehill Company), the Rosehill Companies
shall, to the fullest extent permitted by law, indemnify Indemnitee with respect
to, and hold Indemnitee harmless from and against, all Expenses reasonably
incurred by Indemnitee or on behalf of Indemnitee in connection therewith. If
Indemnitee is not wholly successful in defense of such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Rosehill Companies shall, to
the fullest extent permitted by law, indemnify Indemnitee against all Expenses
reasonably incurred by Indemnitee or on behalf of Indemnitee in connection with
each successfully resolved claim, issue or matter. For purposes of this
Section 5 and without limitation, the termination of any claim, issue or matter
in such a Proceeding by dismissal, with or without prejudice, on substantive or
procedural grounds, or settlement of any such claim prior to a final judgment by
a court of competent jurisdiction with respect to such Proceeding, shall be
deemed to be a successful result as to such claim, issue or matter; provided,
however, that any settlement of any claim, issue or matter in such a Proceeding
shall not be deemed to be a successful result as to such claim, issue or matter
if such settlement is effected by Indemnitee without the Rosehill Companies’
prior written consent, which consent shall not be unreasonably withheld, delayed
or conditioned.

6. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement or otherwise to indemnification by any of the Rosehill Companies
for some or a portion of the Expenses, liabilities, judgments, penalties, fines
and amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or in respect of such liabilities,
judgments, penalties, fines and amounts paid in settlement) incurred by
Indemnitee or on behalf of Indemnitee in connection with a Proceeding or any
claim, issue or matter therein, in whole or in part, the Rosehill Companies
shall, to the fullest extent permitted by law, indemnify Indemnitee to the
fullest extent to which Indemnitee is entitled to such indemnification.

7. Indemnification for Additional Expenses Incurred to Secure Recovery or as
Witness.

(a) The Rosehill Companies shall, to the fullest extent permitted by law,
indemnify Indemnitee with respect to, and hold Indemnitee harmless from and
against, any and all Expenses and, if requested by Indemnitee, shall advance on
an as-incurred basis (as provided in Section 8 of this Agreement) such Expenses
to Indemnitee, which are incurred by Indemnitee in connection with any action or
proceeding or part thereof brought by Indemnitee for (i) indemnification or
advance payment of Expenses by the Rosehill Companies under this Agreement, any
other agreement, the Certificate of Incorporation or By-laws of the applicable
Rosehill Company as now or hereafter in effect, or pursuant to Section 5.5 of
the Business Combination Agreement, dated as of December 20, 2016, by and
between KLR Energy Acquisition Corp. and Tema Oil and Gas Company; or
(ii) recovery under any director and officer liability insurance policies
maintained by any Rosehill Entity.

(b) To the extent that Indemnitee is, by reason of Indemnitee’s Corporate
Status, a witness (or is forced or asked to respond to discovery requests) in
any Proceeding to which Indemnitee is not a party, the Rosehill Companies shall,
to the fullest extent permitted by law, indemnify Indemnitee with respect to,
and hold Indemnitee harmless from and against, and the Rosehill Companies will
advance on an as-incurred basis (as provided in Section 8 of this Agreement),
all Expenses reasonably incurred by Indemnitee or on behalf of Indemnitee in
connection therewith.

8. Advancement of Expenses. The Rosehill Companies shall, to the fullest extent
permitted by law, pay on a current and as-incurred basis all Expenses incurred
by Indemnitee in connection with any Proceeding in any way connected with,
resulting from or relating to Indemnitee’s Corporate Status. Such Expenses shall
be paid in advance of the final disposition of such Proceeding, without regard
to whether Indemnitee will ultimately be entitled to be

 

2



--------------------------------------------------------------------------------

indemnified for such Expenses and without regard to whether an Adverse
Determination (as hereinafter defined) has been or may be made. Upon submission
of a request for advancement of Expenses pursuant to Section 9(c) of this
Agreement, Indemnitee shall be entitled to advancement of Expenses as provided
in this Section 8, and such advancement of Expenses shall continue until such
time (if any) as there is a final non-appealable judicial determination that
Indemnitee is not entitled to indemnification. Indemnitee shall repay such
amounts advanced if and to the extent that it shall ultimately be determined in
a decision by a court of competent jurisdiction from which no appeal can be
taken that Indemnitee is not entitled to be indemnified by the Rosehill
Companies for such Expenses. Such repayment obligation shall be unsecured and
shall not bear interest. The Rosehill Companies shall not impose on Indemnitee
additional conditions to advancement or require from Indemnitee additional
undertakings regarding repayment. Indemnitee shall, in all events, be entitled
to advancement of Expenses, without regard to Indemnitee’s ultimate entitlement
to indemnification, until the final determination of the Proceeding.

9. Indemnification Procedures.

(a) Notice of Proceeding. Indemnitee agrees to notify the Rosehill Companies
promptly upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
which may be subject to indemnification or advancement of Expenses hereunder.
Any failure by Indemnitee to notify any Rosehill Company will not relieve the
Rosehill Companies of its advancement or indemnification obligations under this
Agreement unless, and only to the extent that, the Rosehill Companies can
establish that such omission to notify resulted in actual and material prejudice
to it which prejudice cannot be reversed or otherwise eliminated without any
material negative effect on the Rosehill Companies, and the omission to notify
such Rosehill Companies will, in any event, not relieve any Rosehill Company
from any liability which it may have to indemnify Indemnitee otherwise than
under this Agreement. If, at the time of receipt of any such notice, the
Rosehill Companies have director and officer liability insurance policies in
effect, the Rosehill Companies will promptly notify the relevant insurers in
accordance with the procedures and requirements of such policies.

(b) Defense; Settlement. Indemnitee shall have the sole right and obligation to
control the defense or conduct of any claim or Proceeding with respect to
Indemnitee. The Rosehill Companies shall not, without the prior written consent
of Indemnitee, which may be provided or withheld in Indemnitee’s sole
discretion, effect any settlement of any Proceeding against Indemnitee or which
could have been brought against Indemnitee or which potentially or actually
imposes any cost, liability, exposure or burden on Indemnitee unless (i) such
settlement solely involves the payment of money or performance of any obligation
by persons other than Indemnitee and includes an unconditional, full release of
Indemnitee by all relevant parties from all liability on any matters that are
the subject of such Proceeding and an acknowledgment that Indemnitee denies all
wrongdoing in connection with such matters and (ii) the Rosehill Companies have
fully indemnified the Indemnitee with respect to, and held Indemnitee harmless
from and against, all Expenses and other amounts incurred by Indemnitee or on
behalf of Indemnitee in connection with such Proceeding. The Rosehill Companies
shall not be obligated to indemnify Indemnitee against amounts paid in
settlement of a Proceeding against Indemnitee if such settlement is effected by
Indemnitee without the Rosehill Companies’ prior written consent, which consent
shall not be unreasonably withheld, delayed or conditioned, unless such
settlement solely involves the payment of money or performance of any obligation
by persons other than the Rosehill Companies and includes an unconditional
release of the Rosehill Companies by any party to such Proceeding other than the
Indemnitee from all liability on any matters that are the subject of such
Proceeding and an acknowledgment that the Rosehill Companies deny all wrongdoing
in connection with such matters.

(c) Request for Advancement; Request for Indemnification.

(i) To obtain advancement of Expenses under this Agreement, Indemnitee shall
submit to the Rosehill Companies a written request therefor, together with such
invoices or other supporting information as may be reasonably requested by the
Rosehill Companies and reasonably available to Indemnitee, and, only to the
extent required by applicable law which cannot be waived, an unsecured written
undertaking to repay amounts advanced; provided, that in connection with any
request for advancement of Expenses, Indemnitee shall not be required to provide
any materials or information to the extent that the provisions of such materials
or information would undermine or otherwise jeopardize attorney-client
privilege. The Rosehill Companies shall make advance payment of Expenses to
Indemnitee no later than five (5) business days after receipt of the written
request for advancement (and each subsequent request for advancement) by
Indemnitee. If, at the time of receipt of any such written request for
advancement of Expenses, the Rosehill Companies have director and officer
insurance policies in effect, the Rosehill Companies will promptly notify the
relevant insurers in accordance with the procedures and requirements

 

3



--------------------------------------------------------------------------------

of such policies. The Rosehill Companies shall thereafter keep such director and
officer insurers informed of the status of the Proceeding or other claim and
take such other actions, as appropriate to secure coverage of Indemnitee for
such claim.

(ii) To obtain indemnification under this Agreement, at any time before or after
submission of a request for advancement pursuant to Section 9(c)(i) of this
Agreement, Indemnitee may submit a written request for indemnification
hereunder. The time at which Indemnitee submits a written request for
indemnification shall be determined by the Indemnitee in the Indemnitee’s sole
discretion. Once Indemnitee submits such a written request for indemnification
(and only at such time that Indemnitee submits such a written request for
indemnification), a Determination (as hereinafter defined) shall thereafter be
made, as provided in and only to the extent required by Section 9(d) of this
Agreement. In no event shall a Determination be made, or required to be made, as
a condition to or otherwise in connection with any advancement of Expenses
pursuant to Section 8 and Section 9(c)(i) of this Agreement. If, at the time of
receipt of any such request for indemnification, the Rosehill Companies have
director and officer insurance policies in effect, the Rosehill Companies will
promptly notify the relevant insurers and take such other actions as necessary
or appropriate to secure coverage of Indemnitee for such claim in accordance
with the procedures and requirements of such policies.

(d) Determination. The Rosehill Companies agree that Indemnitee shall be
indemnified to the fullest extent permitted by law and that no Determination
shall be required in connection with such indemnification unless specifically
required by applicable law which cannot be waived. In no event shall a
Determination be required in connection with indemnification for Expenses
pursuant to Section 7 of this Agreement or incurred in connection with any
Proceeding or portion thereof with respect to which Indemnitee has been
successful on the merits or otherwise. Any decision that a Determination is
required by law in connection with any other indemnification of Indemnitee, and
any such Determination, shall be made within thirty (30) days after receipt of
Indemnitee’s written request for indemnification pursuant to Section 9(c)(ii)
and such Determination shall be made either (i) by the Disinterested Directors
(as hereinafter defined), even though less than a quorum, so long as Indemnitee
does not request that such Determination be made by Independent Counsel (as
hereinafter defined), or (ii) if so requested by Indemnitee, in Indemnitee’s
sole discretion, by Independent Counsel in a written opinion to the Rosehill
Companies and Indemnitee. If a Determination is made that Indemnitee is entitled
to indemnification, payment to Indemnitee shall be made within five (5) business
days after such Determination. Indemnitee shall reasonably cooperate with the
person, persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such Determination. Any
Expenses incurred by Indemnitee in so cooperating with the Disinterested
Directors or Independent Counsel, as the case may be, making such determination
shall be advanced and borne by the Rosehill Companies (irrespective of the
Determination as to Indemnitee’s entitlement to indemnification) and each
Rosehill Company is liable to indemnify and hold Indemnitee harmless therefrom.
If the person, persons or entity empowered or selected under this Section 9(d)
to determine whether Indemnitee is entitled to indemnification shall not have
made a determination within thirty (30) days after receipt by the Rosehill
Companies of the request therefor, the requisite determination of entitlement to
indemnification shall, to the fullest extent not prohibited by law, be deemed to
have been made and Indemnitee shall be entitled to such indemnification, absent
(i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law; provided, however,
that such thirty (30) day period may be extended for a reasonable time, not to
exceed an additional thirty (30) days, if the person, persons or entity making
the determination with respect to entitlement to indemnification in good faith
requires such additional time for the obtaining or evaluating of documentation
and/or information relating thereto; and provided, further, that the foregoing
provisions of this Section 9(d) shall not apply if the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 9(e).

(e) Independent Counsel. In the event Indemnitee requests that the Determination
be made by Independent Counsel pursuant to Section 9(d) of this Agreement, the
Independent Counsel shall be selected as provided in this Section 9(e). The
Independent Counsel shall be selected by Indemnitee (unless Indemnitee shall
request that such selection be made by the Board of Directors, in which event
the Board of Directors shall make such selection on behalf of the Rosehill
Companies, subject to the remaining provisions of this Section 9(e)), and
Indemnitee or the Rosehill Companies, as the case may be, shall give written
notice to the other, advising the Rosehill Companies or Indemnitee of the
identity of the Independent Counsel so selected. The Rosehill Companies or
Indemnitee, as the

 

4



--------------------------------------------------------------------------------

case may be, may, within five (5) days after such written notice of selection
shall have been received, deliver to Indemnitee or the Company, as the case may
be, a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined in
Section 15 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection, the person so selected shall act as Independent Counsel. If a written
objection is so made and substantiated, the Independent Counsel so selected may
not serve as Independent Counsel unless and until such objection is withdrawn or
a court of competent jurisdiction has determined that such objection is without
merit. If, within ten (10) days after submission by Indemnitee of a written
request for indemnification pursuant to Section 9(c)(ii) of this Agreement and
after a request for the appointment of Independent Counsel has been made, no
Independent Counsel shall have been selected and not objected to, either the
Rosehill Companies or Indemnitee may petition a court of competent jurisdiction
for resolution of any objection which shall have been made by the Rosehill
Companies or Indemnitee to the other’s selection of Independent Counsel and/or
for the appointment as Independent Counsel of a person selected by the court or
by such other person as the court shall designate, and the person with respect
to whom all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 9(d) of this Agreement. Upon the due
commencement of any judicial proceeding or arbitration pursuant to Section 9(f)
of this Agreement, Independent Counsel shall be discharged and relieved of any
further responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing). Any expenses incurred by or in connection
with the appointment of Independent Counsel shall be borne by the Rosehill
Companies (irrespective of the Determination of Indemnitee’s entitlement to
indemnification) and not by Indemnitee.

(f) Consequences of Determination; Remedies of Indemnitee. The Rosehill
Companies shall be bound by and shall have no right to challenge a Favorable
Determination. If an Adverse Determination is made, or if for any other reason
the Rosehill Companies do not make timely indemnification payments or advances
of Expenses, Indemnitee shall have the right to commence a Proceeding before a
court of competent jurisdiction to challenge such Adverse Determination and/or
to require the Rosehill Companies to make such payments or advances (and the
Company shall have the right to defend its position in such Proceeding and to
appeal any adverse judgment in such Proceeding). Indemnitee shall be entitled to
be indemnified for all Expenses incurred in connection with such a Proceeding
and to have such Expenses advanced by the Company in accordance with Section 8
of this Agreement. If Indemnitee fails to challenge an Adverse Determination
within thirty (30) business days, or if Indemnitee challenges an Adverse
Determination and such Adverse Determination has been upheld by a final judgment
of a court of competent jurisdiction from which no appeal can be taken, then, to
the extent and only to the extent required by such Adverse Determination or
final judgment, the Rosehill Companies shall not be obligated to indemnify
Indemnitee under this Agreement.

(g) Presumptions; Burden and Standard of Proof. The parties intend and agree
that, to the extent permitted by law, in connection with any Determination with
respect to Indemnitee’s entitlement to indemnification hereunder by any person,
including a court:

(i) it will be presumed that Indemnitee is entitled to indemnification under
this Agreement (notwithstanding any Adverse Determination), and the Rosehill
Entities or any other person or entity challenging such right will have the
burden of proof to overcome that presumption in connection with the making by
any person, persons or entity of any determination contrary to that presumption;

(ii) the termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the applicable Rosehill Entity, and, with
respect to any criminal action or proceeding, had reasonable cause to believe
that Indemnitee’s conduct was unlawful;

(iii) Indemnitee will be deemed to have acted in good faith if Indemnitee’s
action is based on the records or books of account of the applicable Rosehill
Entity, including financial statements, or on information supplied to Indemnitee
by the officers, employees, or committees of the board of directors of the
applicable Rosehill Entity, or on the advice of legal counsel or other advisors
(including financial advisors and accountants) for the applicable Rosehill
Entity or on information or records given in reports made to the applicable
Rosehill Entity by an independent certified public accountant or by an appraiser
or other expert or advisor selected by the applicable Rosehill Entity; provided,
however, that Indemnitee will not be deemed to have acted in good faith if such
record or book of account of the applicable Rosehill Entity that was the basis
for Indemnitee’s action was created by or at the direction of Indemnity acting
in bad faith or with gross negligence; and

 

5



--------------------------------------------------------------------------------

(iv) the knowledge and/or actions, or failure to act, of any director, officer,
agent or employee of any of the Rosehill Entities or relevant enterprises will
not be imputed to Indemnitee in a manner that limits or otherwise adversely
affects Indemnitee’s rights hereunder; provided, however, that the foregoing
shall not be true if Indemnitee acts or fails to act in bad faith or with gross
negligence.

The provisions of this Section 9(g) shall not be deemed to be exclusive or to
limit in any way the other circumstances in which Indemnitee may be deemed to
have met the applicable standard of conduct set forth in this Agreement.

10. Remedies of Indemnitee.

(a) In the event that (i) a determination is made pursuant to Section 9(d) of
this Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 8
and Section 9(c)(i) of this Agreement, (iii) no determination of entitlement to
indemnification shall have been made pursuant to Section 9(d) of this Agreement
within thirty (30) days after receipt by the Rosehill Companies of the request
for indemnification, (iv) payment of indemnification is not made pursuant to
Section 5, 6 or 7 of this Agreement within five (5) business days after receipt
by the Rosehill Companies of a written request therefor, (v) payment of
indemnification pursuant to Section 3, 4 or 7 of this Agreement is not made
within five (5) business days after a determination has been made that
Indemnitee is entitled to indemnification, or (vi) in the event that the
Rosehill Companies or any other person takes or threatens to take any action to
declare this Agreement void or unenforceable, or institutes any litigation or
other action or Proceeding designed to deny, or to recover from, the Indemnitee
the benefits provided or intended to be provided to the Indemnitee hereunder,
Indemnitee shall be entitled to an adjudication by a court of his entitlement to
such indemnification or advancement of Expenses. Alternatively, Indemnitee, at
his option, may seek an award in arbitration to be conducted by a single
arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. The Rosehill Companies shall not oppose Indemnitee’s
right to seek any such adjudication or award in arbitration.

(b) In the event that a determination shall have been made pursuant to
Section 9(d) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 10 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits, in which (i) Indemnitee shall not be prejudiced by
reason of that adverse determination, and (ii) the Rosehill Companies shall bear
the burden of establishing that Indemnitee is not entitled to indemnification.

(c) If a determination shall have been made pursuant to Section 9(d) of this
Agreement that Indemnitee is entitled to indemnification, the Rosehill Companies
shall be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 10, absent (i) a misstatement by Indemnitee
of a material fact, or an omission of a material fact necessary to make
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such indemnification under
applicable law.

(d) The Rosehill Companies shall, to the fullest extent not prohibited by law,
be precluded from asserting in any judicial proceeding or arbitration commenced
pursuant to this Section 10 that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate in any such
court or before any such arbitrator that the Rosehill Companies are bound by all
the provisions of this Agreement.

11. Insurance; Subrogation; Other Rights of Recovery, etc.

(a) Each Rosehill Company shall use commercially reasonable efforts to purchase
and maintain a policy or policies of insurance with reputable insurance
companies with A.M. Best ratings of “A” or better, to provide insurance for
Indemnitee for any liability asserted against, and incurred by, Indemnitee or on
Indemnitee’s behalf by reason of Indemnitee’s Corporate Status, or arising out
of Indemnitee’s status as such, whether or not any such Rosehill Company would
have the power to indemnify Indemnitee against such liability. Such insurance
policies shall have coverage terms and policy limits at least as favorable to
Indemnitee as the insurance coverage provided to any other director or officer
of the Rosehill Companies. If any Rosehill Company has such insurance in effect
at the time it receives from Indemnitee any notice of the commencement of an
action, suit, proceeding or other claim, such Rosehill Company shall give prompt
notice of the commencement of such action, suit, proceeding or other claim to
the insurers and take such other actions in accordance with the procedures set
forth in the policy as required or appropriate to secure coverage of Indemnitee
for such action, suit, proceeding or other claim. Such Rosehill

 

6



--------------------------------------------------------------------------------

Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of Indemnitee, all amounts payable as a result of
such action, suit, proceeding or other claim in accordance with the terms of
such policy. Such Rosehill Company shall continue to provide insurance for
Indemnitee for a period of at least six (6) years after Indemnitee ceases to
serve as a director or an officer or in any other Corporate Status.

(b) In the event of any payment by any Rosehill Company under this Agreement,
such Rosehill Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee against any other Rosehill Entity, and
Indemnitee hereby agrees, as a condition to obtaining any advancement or
indemnification from the Rosehill Companies, to assign to such Rosehill Company
all of Indemnitee’s rights to obtain from such other Rosehill Entity such
amounts to the extent that they have been paid by such Rosehill Company to or
for the benefit of Indemnitee as advancement or indemnification under this
Agreement and are adequate to indemnify Indemnitee with respect to the costs,
Expenses or other items to the full extent that Indemnitee is entitled to
indemnification or other payment hereunder; and Indemnitee will (upon request by
the Rosehill Companies) execute all papers required and use reasonable best
efforts to take all action reasonably necessary to secure such rights, including
execution of such documents as are necessary to enable such Rosehill Company to
bring suit or enforce such rights.

(c) Each of the Rosehill Companies hereby unconditionally and irrevocably
waives, relinquishes and releases, and covenants and agrees not to exercise (and
to cause each of the other Rosehill Entities not to exercise), any rights that
such Rosehill Company may now have or hereafter acquire against any Designating
Stockholder (or former Designating Stockholder), insurer of such Designating
Stockholder (or former Designating Stockholder) or Indemnitee that arise from or
relate to the existence, payment, performance or enforcement of the Rosehill
Companies’ obligations under this Agreement or under any other indemnification
agreement (whether pursuant to contract, by-laws or charter) with any person or
entity, including, without limitation, any right of subrogation (whether
pursuant to contract or common law), reimbursement, exoneration, contribution or
indemnification, or to be held harmless, and any right to participate in any
claim or remedy of Indemnitee against any Designating Stockholder (or former
Designating Stockholder) or Indemnitee, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from any Designating
Stockholder (or former Designating Stockholder), insurer of such Designating
Stockholder (or former Designating Stockholder) or Indemnitee, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right.

(d) The Rosehill Companies shall not be liable to pay or advance to Indemnitee
any amounts otherwise indemnifiable under this Agreement or under any other
indemnification agreement if, and to the extent that, Indemnitee has otherwise
actually received such payment under any insurance policy, contract, agreement
or otherwise; provided, however, that (i) the Rosehill Companies hereby agree
that they are the indemnitors of first resort under this Agreement and under any
other indemnification agreement (i.e., their obligations to Indemnitee under
this Agreement or any other agreement or undertaking to provide advancement
and/or indemnification to Indemnitee are primary and any obligation of any
Designating Stockholder (or any affiliate thereof other than a Rosehill Company)
and/or any obligation of any insurer providing insurance coverage under any
policy purchased or maintained by such Designating Stockholders (or by any
affiliate thereof, other than a Rosehill Company) to provide advancement or
indemnification for the same Expenses, liabilities, judgments, penalties, fines
and amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or in respect of such Expenses,
liabilities, judgments, penalties, fines and amounts paid in settlement)
incurred by Indemnitee are secondary), and (ii) if any Designating Stockholder
(or any affiliate thereof other than a Rosehill Entity) pays or causes to be
paid, for any reason, any amounts otherwise indemnifiable hereunder or under any
other indemnification agreement (whether pursuant to contract, by-laws or
charter) with Indemnitee, then (x) such Designating Stockholder (or such
affiliate, as the case may be) shall be fully subrogated to all rights of
Indemnitee with respect to such payment and (y) the Rosehill Companies shall
fully indemnify, reimburse and hold harmless such Designating Stockholder (or
such other affiliate) for all such payments actually made by such Designating
Stockholder (or such other affiliate).

(e) The Rosehill Companies’ obligation to indemnify or advance Expenses
hereunder to Indemnitee in respect of or relating to Indemnitee’s service at the
request of any of the Rosehill Companies as a director, officer, employee,
fiduciary, trustee, representative, partner or agent of any other Rosehill
Entity shall be reduced by any amount Indemnitee has actually received as
payment of indemnification or advancement of Expenses from such other Rosehill
Entity, except to the extent that such indemnification payments and advance
payment of Expenses when taken together with any such amount actually received
from other Rosehill Entities or under director and officer insurance policies
maintained by one or more Rosehill Entities are inadequate to fully pay all
costs, Expenses or other items to the full extent that Indemnitee is otherwise
entitled to indemnification or other payment hereunder.

 

7



--------------------------------------------------------------------------------

(f) Except as provided in Sections 11(c), 11(d) and 11(e) of this Agreement, the
rights to indemnification and advancement of Expenses as provided by this
Agreement shall not be deemed exclusive of any other rights to which Indemnitee
may at any time, whenever conferred or arising, be entitled under applicable
law, under the Rosehill Entities’ Certificates of Incorporation or By-Laws, or
under any other agreement including the Business Combination Agreement, dated as
of December 20, 2016, by and between KLR Energy Acquisition Corp. and Tema Oil
and Gas Company, vote of stockholders or resolution of directors of any Rosehill
Entity, or otherwise. Indemnitee’s rights under this Agreement are present
contractual rights that fully vest upon Indemnitee’s first service as a director
or an officer of any of the Rosehill Companies. The Parties hereby agree that
Sections 11(c), 11(d) and 11(e) of this Agreement shall be deemed exclusive and
shall be deemed to modify, amend and clarify any right to indemnification or
advancement provided to Indemnitee under any other contract, agreement or
document with any Rosehill Entity.

(g) No amendment, alteration or repeal of this Agreement or of any provision
hereof shall limit or restrict any right of Indemnitee under this Agreement in
respect of any action taken or omitted by such Indemnitee in Indemnitee’s
Corporate Status prior to such amendment, alteration or repeal. To the extent
that a change in the General Corporation Law of the State of Delaware (or other
applicable law), whether by statute or judicial decision, permits greater
indemnification or advancement of Expenses than would be afforded currently
under the Rosehill Entities’ Certificates of Incorporation or By-Laws and this
Agreement, it is the intent of the parties hereto that Indemnitee enjoy by this
Agreement the greater benefits so afforded by such change. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

12. Employment Rights; Successors; Third Party Beneficiaries.

(a) This Agreement shall not be deemed an employment contract between the
Rosehill Companies and Indemnitee. This Agreement shall continue in force as
provided above after Indemnitee has ceased to serve as a director and/or an
officer of the Rosehill Companies or any other Corporate Status.

(b) This Agreement shall be binding upon each of the Rosehill Companies and
their successors and assigns and shall inure to the benefit of Indemnitee and
Indemnitee’s heirs, executors and administrators. If any of the Rosehill
Companies or any of their respective successors or assigns shall (i) consolidate
with or merge into any other corporation or entity and shall not be the
continuing or surviving corporation or entity of such consolidation or merger or
(ii) transfer all or substantially all of its properties and assets to any
individual, corporation or other entity, then, and in each such case, proper
provisions shall be made so that the successors and assigns of the Rosehill
Companies shall assume all of the obligations set forth in this Agreement.

(c) The Designating Stockholders are express third party beneficiaries of this
Agreement, are entitled to rely upon this Agreement, and may specifically
enforce the Rosehill Companies’ obligations hereunder (including but not limited
to the obligations specified in Section 11 of this Agreement) as though a party
hereunder.

13. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby; (b) such provision or provisions
shall be deemed reformed to the extent necessary to conform to applicable law
and to give the maximum effect to the intent of the parties hereto; and (c) to
the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any Section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

14. Exception to Right of Indemnification or Advancement of Expenses.
Notwithstanding any other provision of this Agreement and except as provided in
Section 7(a) of this Agreement or as may otherwise be agreed by any Rosehill
Company, Indemnitee shall not be entitled to indemnification or advancement of
Expenses under this Agreement with respect to any Proceeding brought by
Indemnitee (other than a Proceeding by Indemnitee (i) by way of defense or
counterclaim or other similar portion of a Proceeding, (ii) to enforce
Indemnitee’s rights under this Agreement or (iii) to enforce any other rights of
Indemnitee to indemnification, advancement or contribution from the Rosehill
Companies under any other contract, by-laws or charter or under statute or other
law, including any rights under Section 145 of the Delaware General Corporation
Law), unless the bringing of such Proceeding or making of such claim shall have
been approved by the Board of Directors of the applicable Rosehill Company.

 

8



--------------------------------------------------------------------------------

15. Definitions. For purposes of this Agreement:

(a) “Board of Directors” means the board of directors of the Company.

(b) “By-laws” means (i) in the case of the Company, its by-laws and (ii) in the
case of any other entity, its by-laws or similar governing document, in each
case, as such governing document is amended from time to time.

(c) “Certificate of Incorporation” means, (i) in the case of the Company, its
certificate of incorporation and (ii) in the case of any other entity, its
certificate of incorporation, articles of incorporation or similar constituting
document, in each case, as such constituting document is amended from time to
time.

(d) “Corporate Status” describes the status of a person by reason of such
person’s past, present or future service as a director, officer, employee,
fiduciary, trustee, or agent of any of the Rosehill Companies (including,
without limitation, one who serves at the request of any of the Rosehill
Companies as a director, officer, employee, fiduciary, trustee or agent of any
other Rosehill Entity).

(e) “Designating Stockholder” means any of the Sponsors, in each case so long as
an individual designated by the Sponsors or any of their respective affiliates
(as provided by the Company’s Certificate of Incorporation and By-laws and
Stockholders Agreement) serves or has served as a director and/or officer of any
Rosehill Entity.

(f) “Determination” means a determination that either (x) there is a reasonable
basis for the conclusion that indemnification of Indemnitee is proper in the
circumstances because Indemnitee met a/the particular standard(s) of conduct (a
“Favorable Determination”) or (y) there is no reasonable basis for the
conclusion that indemnification of Indemnitee is proper in the circumstances
because Indemnitee met a/the particular standard(s) of conduct (an “Adverse
Determination”). An Adverse Determination shall include the decision that a
Determination was required in connection with indemnification and the decision
as to the applicable standard of conduct.

(g) “Disinterested Director” means a director of the Company (or, if a
Determination is necessary with respect to a Rosehill Company other than the
Company, a director of such Rosehill Company) who is not and was not a party to
the Proceeding in respect of which indemnification is sought by Indemnitee and
does not otherwise have an interest materially adverse to any interest of the
Indemnitee.

(h) “Expenses” shall mean all direct and indirect costs, fees and expenses of
any type or nature whatsoever and shall specifically include, without
limitation, all reasonable attorneys’ fees, retainers, court costs, transcript
costs, fees and costs of experts, witness fees and costs, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, any federal, state, local or foreign taxes imposed on
Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement, ERISA excise taxes and penalties, and all other disbursements or
expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness, in, or otherwise participating in, a Proceeding or an appeal
resulting from a Proceeding, including, but not limited to, the premium for
appeal bonds, attachment bonds or similar bonds and all interest, assessments
and other charges paid or payable in connection with or in respect of any such
Expenses, and shall also specifically include, without limitation, all
reasonable attorneys’ fees and all other expenses incurred by or on behalf of
Indemnitee in connection with preparing and submitting any requests or
statements for indemnification, advancement, contribution or any other right
provided by this Agreement. Expenses, however, shall not include amounts of
judgments or fines against Indemnitee.

(i) “Independent Counsel” means, at any time, any law firm, or a member of a law
firm, that (a) is experienced in matters of corporation law and (b) is not, at
such time, or has not been in the five years prior to such time, retained to
represent: (i) any Rosehill Entity or Indemnitee in any matter material to
either such party (other than with respect to matters concerning Indemnitee
under this Agreement, or of other indemnities under similar indemnification
agreements), or (ii) any other party to the Proceeding giving rise to a claim
for indemnification hereunder. Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Rosehill Companies or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement. The Rosehill
Companies agree to pay the reasonable fees and expenses of the Independent
Counsel referred to above and to fully indemnify such counsel against any and
all Expenses, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto and to be jointly and severally
liable therefor.

 

9



--------------------------------------------------------------------------------

(j) “KLRE Entities” means KLR Energy Sponsor, LLC and its successors and
affiliates and any other investment fund or related investment adviser,
management company, managing member or general partner that is an affiliate of
any of the foregoing entities (other than any Rosehill Entity) or that is
advised by the same investment adviser as any of the foregoing entities or by an
affiliate of such investment adviser

(k) “Proceeding” includes any actual, threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation (formal
or informal), inquiry, administrative hearing or any other actual, threatened,
pending or completed proceeding, whether brought by or in the right of any
Rosehill Company or otherwise and whether civil, criminal, administrative or
investigative in nature, in which Indemnitee was, is, may be or will be involved
as a party, witness or otherwise, by reason of Indemnitee’s Corporate Status or
by reason of any action taken by Indemnitee or of any inaction on Indemnitee’s
part while acting as director, officer, employees, fiduciary, trustee or agent
of any Rosehill Entity (in each case whether or not he is acting or serving in
any such capacity or has such status at the time any liability or expense is
incurred for which indemnification or advancement of Expenses can be provided
under this Agreement). If the Indemnitee believes in good faith that a given
situation may lead to or culminate in the institution of a Proceeding, this
shall be considered a Proceeding under this paragraph.

(l) “Sponsors” means KLRE Entities and the Tema Entities.

(m) “Stockholders Agreement” means the Shareholders’ and Registration Rights
Agreement dated as of December 20, 2016, by and among Tema Oil and Gas Company,
KLR Energy Sponsor, LLC, KLR Energy Acquisition Corp., Anchorage Illiquid
Opportunities V, L.P. and AIO V AIV 3 Holdings, L.P.

(n) “Tema Entities” means Tema Oil and Gas Company and its successors and
affiliates (other than any Rosehill Entity).

(o) “Rosehill Entities” means any Rosehill Company, any of their respective
subsidiaries and any other corporation, partnership, limited liability company,
joint venture, trust, employee benefit plan or other enterprise with respect to
which Indemnitee serves as a director, officer, employee, partner,
representative, fiduciary, trustee, or agent, or in any similar capacity, at the
request of any Rosehill Company.

16. Construction. Whenever required by the context, as used in this Agreement
the singular number shall include the plural, the plural shall include the
singular, and all words herein in any gender shall be deemed to include (as
appropriate) the masculine, feminine and neuter genders.

17. Reliance. The Rosehill Companies expressly confirm and agree that they have
entered into this Agreement and assumed the obligations imposed on each of them
hereby in order to induce Indemnitee to serve as a director and/or an officer of
one or more of the Rosehill Companies, and the Rosehill Companies acknowledge
that Indemnitee is relying upon this Agreement in serving as a director and/or
an officer of one or more of the Rosehill Companies.

18. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in a writing identified as such by
all of the parties hereto. Except as otherwise expressly provided herein, the
rights of a party hereunder (including the right to enforce the obligations
hereunder of the other parties) may be waived only with the written consent of
such party, and no waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

19. Notice Mechanics. All notices, requests, demands or other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(i) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

 

(a) If to Indemnitee to:   

[●]

Rosehill Resources Inc.

16200 Park Row, Suite 300

Houston, Texas, 77084

(b) If to any Rosehill Company, to:   

Rosehill Resources Inc.

16200 Park Row, Suite 300

Houston, Texas, 77084

Attention: J.A. Townsend

 

10



--------------------------------------------------------------------------------

or to such other address as may have been furnished (in the manner prescribed
above) as follows: (a) in the case of a change in address for notices to
Indemnitee, furnished by Indemnitee to the Rosehill Companies and (b) in the
case of a change in address for notices to any Rosehill Company, furnished by
the Rosehill Companies to Indemnitee.

20. Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Rosehill Companies, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for reasonably incurred Expenses, in connection with any claim
relating to an indemnifiable event under this Agreement, in such proportion as
is deemed fair and reasonable in light of all of the circumstances of such
Proceeding in order to reflect (i) the relative benefits received by the
Rosehill Companies and Indemnitee as a result of the event(s) and/or
transaction(s) giving cause to such Proceeding; and/or (ii) the relative fault
of the Rosehill Companies (and their other directors, officers, employees and
agents) and Indemnitee in connection with such event(s) and/or transaction(s).

21. Governing Law; Submission to Jurisdiction; Appointment of Agent for Service
of Process. This Agreement and the legal relations among the parties shall, to
the fullest extent permitted by law, be governed by, and construed and enforced
in accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. The Rosehill Companies and Indemnitee hereby irrevocably
and unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Court of Chancery of
the State of Delaware (the “Delaware Court”), and not in any other state or
federal court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) waive any objection to the laying of venue of any such action
or proceeding in the Delaware Court, and (iv) waive, and agree not to plead or
to make, any claim that any such action or proceeding brought in the Delaware
Court has been brought in an improper or otherwise inconvenient forum.

22. Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

23. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement.

[Signature Pages Follow]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

Company:     ROSEHILL RESOURCES INC.     By:  
                                                                               
                                           Name:   J.A. Townsend     Title:  
President, Chief Executive Officer and Director

 

SIGNATURE PAGE TO

INDEMNIFICATION AGREEMENT



--------------------------------------------------------------------------------

Indemnitee:      

 

      Name: [●]

 

SIGNATURE PAGE TO

INDEMNIFICATION AGREEMENT